NO.
12-05-00172-CR
 
              IN THE COURT OF APPEALS
 
 TWELFTH COURT OF APPEALS DISTRICT
 
                             TYLER, TEXAS
 
 
EDLEE TAYLOR,                                             §     APPEAL FROM THE 2ND
APPELLANT
 
V.                                                                         §     JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                       §     CHEROKEE COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
Appellant has filed a motion to dismiss this
appeal.  The motion is signed by
Appellant and his counsel.  No decision
having been delivered by this Court, the motion is granted, and the appeal is
dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion
delivered October 12, 2005.
Panel consisted of Worthen, C.J.,
Griffith, J., and DeVasto, J.
 
 
 
 
 
 
                                                             (DO
NOT PUBLISH)